Citation Nr: 0947887	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  04-23 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a claimed left knee 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran
 


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1987 to 
February 1990, and he had other active service in February 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO rating decision.  

The Board issued a decision in December 2006 finding that new 
and material evidence had been received to reopen the 
previously-denied claim. The Board remanded the reopened 
claim to the RO for further development.  

The Veteran testified in a hearing at the RO before a 
Veterans Law Judge (VLJ) in May 2006.  A transcript of the 
hearing has been associated with the claims file.  

Following the May 2006 hearing, but prior to issuance of a 
decision in the matter, the VLJ who conducted the hearing 
retired.  In May 2009, the Veteran was informed of this 
circumstance and advised that he had a right to testify at a 
new hearing. See 38 U.S.C.A. § 7107(c) (West 2002).  The 
Veteran responded in May 2009 indicating that he wished to 
appear at a new hearing.  

Accordingly, the Board remanded the matter to the RO in June 
2009 to afford the Veteran an opportunity to testify at a new 
hearing.  

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in October 2009.  A transcript 
of the hearing has been associated with the claims file.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided on appeal has been 
accomplished.  

2.  The Veteran's left knee disorder, currently manifested by 
a left knee strain and chondromalacia, is not shown to have 
had its clinical onset in service or to be related to any 
event or incident of in active service.  



CONCLUSION OF LAW

The Veteran does not have a current left knee disorder due to 
disease or injury that was incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim decided hereinbelow has been 
accomplished.  

In particular, the RO sent the Veteran a letter in March 2008 
advising him that to establish entitlement to service 
connection on the merits, the evidence must show a current 
disability, an injury or disability based on active service, 
and a relationship between the claimed disabilities and 
active service.

The March 2008 letter also advised the Veteran of the five 
Dingess elements, to specifically include that that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman, 19 Vet. App. at 484.

Finally, the March 2008 letter also advised the Veteran that 
VA is responsible for getting relevant records held by any 
Federal agency, and indicated that the Veteran must provide 
enough information about the records to allow VA to request 
them.

In short, the Board finds that the Veteran has received 
notice of the elements required to support his claims, and 
notice of what evidence, if any, will be obtained by the 
Veteran and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Although documents fully meeting the VCAA's notice 
requirements were not provided to the Veteran before the 
rating decision on appeal, the Board notes that the Veteran 
has not identified or demonstrated that any potential errors 
are prejudicial.  In any event, the Board finds that any 
arguable lack of full preadjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, 07-1209 slip op. at 11-12 (April 21, 2009).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

First, the Veteran's service treatment record (STR) is on 
file and the file includes medical records from those VA and 
non-VA medical providers that the Veteran identified as 
having relevant records.  Neither the Veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional records that should be obtained 
before the appeal is adjudicated by the Board.  

Second, the Veteran was afforded a VA examination in November 
2008 to determine whether his claimed disorder is due to 
active service.  

The Board finds that the VA examination is adequate because, 
as shown below, it was based upon consideration of the 
Veteran's pertinent medical history, his lay assertions and 
current complaints, and because it describes the disability 
in detail sufficient to allow the Board to make a fully 
informed determination. Barr v. Nicholson, 21 Vet. App. 303 
(2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 
(1994)).   The Board accordingly finds no reason to remand 
for further examination.  

Finally, the Veteran has been afforded a hearing before the 
undersigned Veterans Law Judge in which he presented oral 
argument in support of his claim.

For these reasons, the Board finds that all necessary facts 
have been properly developed in regard to the Veteran's 
claim, and no further assistance is required in order to 
comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the merits of the appeal.  


II.  Analysis

The Veteran is claiming that service connection is warranted 
for a left knee disorder.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

In making its determination, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Lay evidence can also be competent and sufficient evidence of 
a diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In the present case, the Veteran contends that he injured his 
knee during active service in February or March 1989 as he 
was stepping down from a fueling tank truck.  He hit a patch 
of ice on the truck's tailgate, slipped, and hit his left 
knee on the tongue of an attached trailer.  He lay on the 
ground for approximately 30 to 45 minutes until his staff 
sergeant and first sergeant found him.  He immediately saw a 
field medic who gave him medication and fashioned a splint.  
The Veteran further asserts that the patella was fractured 
such that it was split down the middle into two pieces.  

The Veteran's service treatment record (STR) includes a March 
1989 emergency treatment note documenting that the Veteran 
complained of left knee pain for two weeks.  An examination 
revealed a positive palpable deformity.  The assessment was 
that of suspected stable patella injury.

An April 1989 follow-up screening note shows that the Veteran 
complained of left knee pain for 4 months after an injury at 
a training center.  On examination, it is noted that the 
Veteran had broken the patella and reported increased pain 
with mild trauma.  The assessment was that of rule out 
strained right knee.  (The Board notes that no diagnosis with 
regard to the left knee was provided.)  

On follow-up later in April 1989, the Veteran continued to 
complain of left knee pain for 4 months.  It is noted that he 
had been previously seen for a fracture of the left patella 
for 1 1/2 months.  He was taking no medication.  

An examination indicated obvious deformity (fracture) to the 
left patella.  On further evaluation, there was tenderness 
over the left patellar tendon, but negative patella grind and 
apprehension.  The X-rays studies were normal.  The 
assessment was tht of left knee patellar tendonitis   

The record shows that the Veteran was discharged from active 
service in February 1990.  He was subsequently recalled to 
active duty in February 1991.  

Accordingly, the STR includes a February 1991 physical 
profile restricting the Veteran's duty based on a 
malformation patellar left knee and Osgood Schlatter's right 
knee.  

A February 1991 report of physical examination indicates that 
the Veteran had a patellar abnormality left knee (fracture).  
The pertinent history was noted to include patellar problems 
of the left knee requiring a profile at the end of his prior 
active service, but not having a Medical Evaluation Board 
(MEB) at that time because he was so near the end of his 
service (ETS).  

The examination report further notes that the Veteran 
received a 10 percent disability for the left knee disorder 
and also had a right knee disability.  Based on the results 
of the physical examination, it was determined that the 
Veteran was not fit for active duty.  

An accompanying self-report of medical history shows that the 
Veteran reported a history of left kneecap split.  The 
reviewing physician noted a fracture of the left patella. 

Although the STR shows that the Veteran was treated for left 
knee complaints during service, service connection is not 
warranted simply because the Veteran had had a disease or 
injury in active service.  Rather, there must be evidence of 
a current disease etiologically related to the in-service 
disease or injury.  See Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

In this regard, the Board notes that the Veteran first filed 
a claim of service connection in February 1991.  

In connection with that claim for VA benefits, the Veteran 
underwent a VA examination in April 1991.  He  reported 
slipping and falling on his left knee during active service, 
but having no specific treatment.  He told by a medical 
corpsman that he had separation of one of the patella bones 
in the knee, but X-rays were not taken.  His current 
complaints consisted of a crackling sensation on movement of 
the left knee.  

An examination revealed a normal range of motion without 
pain, but there was slight tenderness to pressure with the 
fingers.  

The VA examiner's diagnosis was questionable incipient slight 
traumatic arthritis of the left knee.  An accompanying X-ray 
report showed no evidence of fracture or dislocation or bone 
density and normal architecture with preserved joint spaces 
without evidence of arthritis changes; and there was no soft 
tissue swelling or calcification.  The VA examiner's 
assessment was that of a normal examination.  

Next, the record on appeal includes an August 1992 report of 
examination from a private physician.  The physician noted 
that the Veteran complained of knee pain for ten years due to 
an in-service left knee patella fracture treated 
conservatively.  The physician further noted that current X-
ray studies showed no significant arthritic changes in either 
knee.  The physician's assessment was that of early 
chondromalacia both knees and probable early degenerative 
disease.  

Another private physician wrote a note in April 2003 
indicating that the Veteran had problems with his left knee 
present for many years.  He recommended follow-up with a 
magnetic resonance imaging scan (MRI) and examination by an 
orthopedic surgeon.  

In connection with his claim, the Veteran was scheduled for a 
VA examination in August 2008.  The Veteran did not appear 
for the examination, however, so the examiner provided an 
opinion based on a review of the claims file.  

The examiner noted that there was no left knee disorder 
documented from 1989 to 1991, and the examiner pointed out 
that although the Veteran complained of a left patella 
fracture in April 1989, an X-ray study was negative.  

The VA examiner also noted the in-service February 1991 note 
indicating a patella abnormality requiring a physical profile 
limiting the Veteran's duty.  The examiner stated that the 
note was in error because the profile was actually for the 
right knee.  

Shortly thereafter, in November 2008, the Veteran underwent 
another VA examination.  The examiner reviewed the claims 
file and noted the in-service April 1989 treatment notes, the 
November 1988 negative bone scan, and the February 1991 
examination notes.  

The examiner also noted the relevant post-service medical 
evidence consisting of a normal April 1991 VA X-ray, and the 
private August 2002 and April 2003 notes (noted herein 
above).  

The VA examiner further noted the Veteran's report of 
injuring his knee while falling in-service, and the examiner 
documented the Veteran's current complaints.  Also, the 
examiner performed a thorough physical examination of the 
left knee, and reported that current X-ray studies showed no 
evidence of bone or joint injury or disease; the subchondral 
bony margins were smooth with no abnormality noted; and the 
bony trabecular pattern appeared normal.  Also, the X-ray 
study revealed no soft tissue calcification.  

According to the VA examiner, the possibility of chronic 
meniscal disease could obviously not be excluded.  Otherwise, 
the X-ray included additional upright images showing no 
significant abnormality; there was no evidence to suggest an 
old fracture.  The X-ray impression was that of normal left 
knee.  

Based on the results of the examination, the VA examiner 
diagnosed current left knee strain.  With regard to the 
etiology of the disorder, the examiner opined that she could 
not offer an opinion as to the relationship between the 
Veteran's current left knee strain and his active service, 
because such knowledge was not available in the medical 
literature and any such opinion would be speculation.  

In other words, the examiner stated, she was unable to make a 
direct connection.  In support, she noted that there was no 
X-ray evidence of left patella fracture. Plus, there was no 
documentation of post-service treatment of the left knee. 
Also, the Veteran reported working after discharge as a 
carpenter, which aggravated his knees.  

Based upon review of the evidence, as indicated, the Board 
finds that the weight of the evidence is against the 
Veteran's claim.  

To the extent the STR shows a diagnosis of left knee 
tendinitis, a careful review of the STR shows that all 
indications of a left patella fracture, such as in February 
1991, are merely transcriptions of the Veteran's self-report.  

The Board notes in this regard that transcription of lay 
history, unenhanced by any additional medical comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  

Although a medical opinion cannot be discounted solely 
because it is based on history provided by the Veteran, the 
Board notes that, in fact, the medical evidence, as shown by 
the negative in-service X-ray studies, is inconsistent with a 
finding of a left patellar fracture.  Accordingly, the in-
service treatment notes indicating a fracture are not 
competent evidence in support of the Veteran's claim.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

In any event, the post-service medical evidence establishes 
that the Veteran's currently diagnosed left knee strain and 
early chondromalacia are not etiologically related to any 
incident in his active service.  

In fact, the November 2008 VA examiner specifically opined 
that the current disability could not be connected to the in-
service injury.  In this regard, the Board finds that the VA 
examiner's opinion is highly probative.  

In particular, the VA examiner's opinion is uncontroverted 
and the examiner based her opinion on a thorough and accurate 
review of the pertinent medical history, as indicated by her 
detailed references to specific medical records.  

Further, the November 2008 VA examiner fully and 
unequivocally stated her conclusions, and she provided a 
reasoned analysis.  In fact, she supported her opinion by 
thoroughly noting specific treatment records and observing 
that the Veteran attributed aggravation of his knees to his 
post-service career as a carpenter.  

The Board recognizes that the VA examiner stated that any 
opinion attributing the Veteran's in-service injury to his 
current left knee disorder would be speculation.  Generally, 
a medical opinion expressed in speculative language, such as 
where an examiner states that she is unable to come to a 
conclusion, constitutes neither positive nor negative 
evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Fagan v. Shinseki, 
573 F.3d 1282 (Fed. Cir. 2009).  

However, the November 2008 VA examiner did not speculate or 
indicate that she was unable to come to a conclusion.  
Rather, she indicated that a positive opinion relating the 
Veteran's in-service injury to the current left knee strain 
would be speculative.  In other words, she refused to 
speculate or provide an equivocal opinion.  

For these reason, the Board finds that the November 2008 VA 
examiner's opinion is the most probative evidence with regard 
to the issue of the etiology of the Veteran's current left 
knee strain.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 
295, 304 (2008).  

In fact, the November 2008 VA examiner's opinion is the only 
medical evidence addressing the etiology of the Veteran's 
current left knee disorder.  In this regard, the Board notes 
that the private physicians in August 1992 and April 2003 did 
not provide an opinion addressing the issue.  

Rather, in August 1992, the physician simply noted the 
Veteran's assertions regarding his in-service knee injury.  
To the extent the April 2003 physician noted that the 
Veteran's left knee "problem" had been present "for many 
years," the physician did not reference the Veteran's active 
service.  In other words, neither physician indicated that 
the present left knee disorder had its onset during the 
Veteran's active service.  

Further, the private examinations appear to be based on an 
inaccurate history provided by the Veteran (as addressed in 
detail herein below).  Accordingly, the probative weight of 
this medical evidence is significantly diminished.  See 
Nieves-Rodriquez, 22 Vet. App. at 304.  

In short, the competent and probative evidence with regard to 
the etiology of the Veteran's current left knee disorder 
weighs against his claim.  

The Board has carefully considered the Veteran's lay 
assertions.  As a layperson, his assertions regarding the 
onset and continuity of his left knee pain are competent 
evidence in support of his claim.  

The medical evidence, however, weighs against his assertions.  
Importantly, the Veteran has consistently asserted that his 
in-service fall caused the left knee to fracture and split 
down the middle.  

In contrast, the treatment records, including in-service and 
post-service X-rays, have all shown no evidence of a 
fracture.  In other words, there is no medical evidence 
demonstrating that the Veteran's in-service fall caused a 
left patellar fracture.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (BVA has a duty to assess the credibility and 
probative weight of the evidence); Caluza, 7 Vet. App. at 511 
(in weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness).  

In addition to the inconsistency between the medical evidence 
and the Veteran's assertions, the determination of whether 
the Veteran actually fractured his left patella during 
service is not the type of medical question on which the 
Veteran is competent to provide a diagnosis.  A patella 
fracture is not capable of lay observation.  

Similarly, the etiological relationship between the Veteran's 
in-service injury and his current left knee strain is not the 
type of medical question for which lay evidence is competent 
evidence.  

Further, the Veteran has not identified a contemporaneous 
medical opinion relating the in-service injury to his current 
left knee disorder, and the record contains no 
contemporaneous descriptions supporting a later medical 
professional's etiology opinion.  Rather, the examinations of 
the August 2008 and November 2008 VA examiners, who are the 
only medical professionals who reviewed the contemporaneous 
medical evidence (the STR), weigh against the Veteran's 
claim.  

For these reasons, the Veteran's lay statements do not 
constitute competent medical evidence supporting his claim.  
See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-
77.

In conclusion, the Board finds after careful review of the 
entire record that the evidence does not support the 
Veteran's claim of service connection for a left knee 
disorder.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for a left knee disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


